Citation Nr: 1046029	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-19 684A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility from January 31, 
2006 to February 1, 2006.  

(The issue entitlement to service connection for hypertension, as 
secondary to the service-connected posttraumatic stress disorder 
(PTSD), will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from June 1967 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Medical Center (MC) in Tampa, Florida, which is the agency of 
original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses at a non-VA medical 
facility from January 30, 2006 to February 1, 2006, for treatment 
of a non-service-connected disability.

2.  Service connection was not in effect for any disability in 
January or February of 2006.

3.  The Veteran has already received payment for expenses 
incurred on January 30, 2006.

4.  The evidence shows that the Veteran's condition stabilized on 
January 30, 2006, and that he could then have been safely 
discharged or transferred to a VA or other Federal facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized non-VA 
medical expenses incurred at a private medical facility on 
January 31, 2006 and February 1, 2006 have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-
.1008 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provides that VA will notify and assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  These changes, however, are not 
applicable to claims such as the one decided herein.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that the 
VCAA, with its expanded duties, is not applicable to certain 
cases, including those appeals involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, Chapter 
51 (i.e., the laws changed by VCAA).  Similarly, the statute at 
issue in this matter is not found in Chapter 17.

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  Unlike 
many questions subject to appellate review, the issue of whether 
the Veteran is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  The 
facts underlying this case do not appear to be in dispute.  Here, 
the only evidence necessary to decide the claim revolves around 
what transpired between January 30, 2006 and February 1, 2006.  
This involves the medical records from that time period and the 
medical determination from the staff physician at the VAMC.  
Thus, evidence which is necessary to decide the case is already 
of record and, as explained, the outcome of the case is mandated 
by the relevant law and regulations.  Therefore, no amount of 
additional evidentiary development would change the outcome of 
the case.  Indeed, the Veteran does not assert that there is 
additional evidence to be obtained or that there is a request for 
assistance that has not been acted on.  The Board finds that the 
AOJ has complied with the duty to assist the Veteran with the 
development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran is seeking reimbursement for the costs of private 
medical treatment received as an inpatient from January 30, 2006 
through February 1, 2006.  

At that time he had not established service connection for any 
disabilities.  

The relevant facts in this case are not in dispute.  Pertinent 
records show that on January 30, 2006, the Veteran was admitted 
through the emergency room to Orlando Regional Medical Center for 
left lower quadrant pain of two days duration.  The pain was 
sharp, nonradiating, and without any alleviating factors.  The 
Veteran had slight nausea, but no vomiting or decreased appetite.  
He had experienced a previous episode in October 2005 that 
subsided spontaneously.  On admission he was awake, alert, and 
oriented.  His blood pressure was 136/60, respiratory rate was 
22, heart rate 83, and temperature 98.2.  

Consultation notes dated January 30, 2006 indicate that a 
complete review of the cardiovascular, respiratory, genitourinary 
and endocrinological systems was completely negative.  The 
evaluation also included a typical laboratory work up with 
comprehensive metabolic panel, urinalysis, and an abdominal CT 
(computed tomography) scan which showed acute diverticulitis.  
The Veteran was admitted for treatment which included intravenous 
(IV) antibiotics, IV fluids, and surgical observation.  His 
condition was noted "stable."  

Progress notes show that on January 31, the Veteran was feeling 
better and able to rest comfortably with no further complaints or 
symptoms since his admission.  In addition, the consulting 
physicians appear to have made simple, straightforward 
recommendations that did not significantly alter the treatment 
plan initiated by the emergency room and admitting physicians.  
He was later able to rest comfortably, with no apparent distress 
or further complaints noted.  

The remaining records show that the Veteran tolerated his 
hospitalization without any complications and that he was 
discharged on February 1, with diet instructions and five more 
days of antibiotics.

In February 2006, the VAMC granted payment for the period of the 
Veteran's admission on January 30, 2006, but denied payment 
beyond that date on the basis that the Veteran had become 
sufficiently stable for discharge or transfer to a VA hospital 
for further care at that time.  A subsequent reconsideration of 
the claim by the VAMC in October 2007 upheld this decision.  

Generally, in order to be entitled to payment or reimbursement of 
medical expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to 
be aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran 
who has a total disability, permanent 
in nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program and who is medically 
determined to be in need of hospital 
care or medical services for reasons 
set forth in 38 C.F.R. § 17.47(i) 
(formerly § 17.48(j)); and

(b) The services were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use 
them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

If any one of the foregoing requirements is lacking, the benefit 
sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran received treatment for nonservice-
connected acute diverticulitis.  The evidence does not otherwise 
show, during the timeframe in question, treatment for a 
nonservice connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or that 
the Veteran had a total disability that was permanent in nature 
resulting from a service-connected disability, or that he was 
participating in a rehabilitation program.  Thus, he fails to 
meet any of the first criteria under 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120, and reimbursement cannot be allowed under 
these provisions.

In considering every possible theory of entitlement, the Board 
has also considered whether reimbursement is warranted under the 
Veterans Millennium Health Care and Benefits Act, Public Law No. 
106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Under that law, in order to be entitled to reimbursement 
of the aforementioned medical expenses, the Veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for reimbursement 
under this authority, the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in 
a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider 
was not feasibly available and an attempt 
to use them beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these conditions 
would be met by evidence establishing that 
a veteran was brought to a hospital in an 
ambulance and the ambulance personnel 
determined that the nearest available 
appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the 
VA health care system and had received 
medical services under authority of 
38 U.S.C. Chapter 17 within the 24- month 
period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the veteran or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the veteran or provider 
against a third party for payment of such 
treatment and the veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2010).

In this case, the Veteran does not satisfy even one of the 
requisite criterion set forth above.  Thus reimbursement under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted.  

By its explicit terms, since under 38 U.S.C.A. § 1725, payment or 
reimbursement cannot be provided after a veteran becomes stable 
for transfer, there is no basis for granting him payment or 
reimbursement for any of the private medical expenses incurred 
after January 30, 2006.  The Board finds that the VAMC's 
determination that the Veteran was stabilized on January 30, 
2006, is supported by the medical evidence of record.  Following 
the initial evaluation in the emergency room, he was admitted to 
the hospital in stable condition in preparation for additional 
treatment and observation.  The records do not otherwise indicate 
that the Veteran's condition worsened; rather they reflect that 
once he was examined on January 30, he was sufficiently 
stabilized for discharge or safe transfer to a VA medical 
facility.  There is no indication that a further emergency 
situation existed at that time and there is no medical evidence 
to the contrary.  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994) (defining a medical emergency as a sudden, generally 
unexpected occurrence or set of circumstances demanding immediate 
action).

Because the Veteran does not meet one of the criterion under 38 
C.F.R. § 17.1002, any further reimbursement is prohibited.  The 
Board need not go into whether the Veteran meets any of the other 
criteria, as the failure to meet one of them precludes payment.  
Id.  Thus, payment or reimbursement for expenses incurred after 
January 30, 2006, are not warranted under Section 1725 and its 
implementing regulations.  

The Board acknowledges the Veteran's contention that he was not 
medically stable due to being on morphine the first and second 
days of medical care.  However, as he is not shown to be anything 
other than a layperson, without appropriate medical training and 
expertise, he is not competent to render a probative (persuasive) 
opinion on a medical matter-to include the nature of the 
continued medical care.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the VAMC has 
determined that his condition had stabilized as of January 30, 
2006, and the pertinent medical evidence and opinion supports 
this conclusion.  Significantly, neither the Veteran nor his 
representative have provided or identified any medical opinion 
that actually supports his assertions.  Therefore, without more, 
his opinion alone cannot be considered competent evidence to 
support his claim.  The preponderance of the evidence is against 
this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at a private medical facility from January 31, 
2006 through February 1, 2006 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


